DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        RODNEY DELEAGAL,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D16-795

                              [June 1, 2016]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Robinson,
Judge; L.T. Case No. 74-2854CF10A.

  Rodney Delegal, Wewahitchka, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed. See Black v. State, 52 So. 3d 830, 831 (Fla. 4th DCA 2011).

GROSS, GERBER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.